Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 03/15/21.  Claims 1, 11 and 20 have been amended. Claims 1-20 are pending.
	Applicants' arguments filed 03/15/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (October 17, 2019) (“2019 PEG”).
Regarding claim 1, the claim recites: A method comprising:
comparing, by a computer, a first record of a data-store with a second record of the data-store, wherein comparing comprises:
comparing a first value of a first field of the first record with a second value of a second field of the second record and determining a first score indicative of whether or not the first value matches the second value;
comparing a third value of a third field of the first record with a fourth value of a fourth field of the second record and determining a second score indicative of whether or not the third value matches the fourth value;
dynamically assigning, by the computer, a first weight for the first score to generate a first weighted score, wherein the first weight is based on one or both of the first value or the second value;
assigning, by the computer, a second weight for the second score to generate a second weighted score;
calculating by the computer, a composite score based on the first weighted score and the second weighted score;
determining, by the computer, whether or not the first record and the second record are duplicate records, based on the composite score; and
eliminating from the data-store, based upon a determination that the first record and the second record are duplications records, one of the first record and the second record.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of comparing, dynamically assigning, assigning, calculating, determining, and eliminating as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. Further, according to the instant application specification Fig. 1 and paragraphs [0020] – [0023] and [0025], it appears there are simple steps and calculations that could be performed mentally. That is, other than reciting “by a computer”, nothing in the claim precludes these steps from practically being performed in the mind. For example, but for the “by a computer” language, comparing values of data fields of records to determine matching scores; assigning weight to the matching scores; calculating a composite score based on the weighted score; determining duplicate records; and eliminating one of the duplicate records in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate and then eliminate one the duplicate records) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a computer to perform the “comparing” “dynamically assigning”, “assigning”, “calculating”, “determining”, “eliminating” steps…” etc. 
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “comparing” “dynamically assigning”, “assigning”, “calculating”, “determining”, “eliminating” steps…” etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, in light of the instant application specification [0019], the newly added limitation “eliminating from the data-store, based upon a determination that the first record and the second record are duplications records, one of the first record and the second record” is in the abstract idea of determining what records are duplicate so that the end results is that less data are stored, but a judicial exception alone cannot provided an improvement (see MPEP 2106.05(a)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “comparing” “dynamically assigning”, “assigning”, “calculating”, “determining”, “eliminating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the claim recites dynamically assigning, by the computer, the second weight, wherein the second weight is based on one or both of the third value or the fourth value.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 2 recites the additional element of “dynamically assigning, by the computer, the second weight, wherein the second weight is based on one or both of the third value or the fourth value" That is, the claim recites assigning the second weight. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “dynamically assigning, by the computer, the second weight, wherein the second weight is based on one or both of the third value or the fourth value” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
In particular, the claim only recites one additional element - using a computer to perform the “dynamically assigning the second weight” step.
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “dynamically assigning” step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “dynamically assigning” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 3, the claim recites receiving, by the computer a plurality of manually classified records along with an indication whether or not each of the manually classified records is a duplicate.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 3 recites the additional element of “receiving, by the computer a plurality of manually classified records along with an indication whether or not each of the manually classified records is a duplicate." That is, the claim recites receiving a plurality of manually classified records. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The additional element of “receiving a plurality of manually classified records along with an indication whether or not each of the manually classified records is a duplicate” is directed to insignificant extra-solution activity, i.e. mere data gathering; see MPEP 2106.5g. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element - using a computer to perform the “receiving a plurality of manually classified records” step.
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “receiving a plurality of manually classified records” step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional element of “receiving a plurality of manually classified records along with an indication whether or not each of the manually classified records is a duplicate” is directed to insignificant extra-solution activity, i.e. mere data gathering; see MPEP 2106.5g. Accordingly, the claim recites an abstract idea.

 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea

Regarding claim 4, the claim recites using, by the computer, the manually classified records and a Support Vector Machine (SVM) algorithm to determine the first weight.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 4 is dependent on claims 3 & 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 4 recites the additional element of “using, by the computer, the manually classified records and a Support Vector Machine (SVM) algorithm to determine the first weight” that is the claim recites using the manually classified records and a Support Vector Machine (SVM) algorithm to determine the first weight The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The additional element of “using the manually classified records and a Support Vector Machine (SVM) algorithm to determine the first weight” is directed to insignificant extra-solution activity, i.e. mere data gathering; see MPEP 2106.5g. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element - using a computer to perform the “using the manually classified records and a Support Vector Machine (SVM) algorithm to determine the first weight” step.
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “using the manually classified records and a Support Vector Machine (SVM) algorithm to determine the first weight” step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. According to the instant application specification [0025], using a Support Vector Machine (SVM) algorithm to determine a weight is well-known in the art. The additional element of “using the manually classified records and a Support Vector Machine (SVM) algorithm to determine the first weight” is directed to insignificant extra-solution activity, i.e. mere data gathering; see MPEP 2106.5g. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea

Regarding claim 5, the claim recites the data-store comprises a database and the records each comprise a same set of fields.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 5 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 5 recites the additional element of “the data-store comprises a database and the records each comprise a same set of fields” that is the claim recites a database and the records each comprise a same set of fields. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
The additional element of “the data-store comprises a database and the records each comprise a same set of fields” is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e. database storage). As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See MPEP 2106.5h. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element the data-store comprises a database and the records each comprise a same set of fields.
The additional element of “the data-store comprises a database and the records each comprise a same set of fields” is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e. database storage). As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See MPEP 2106.5h. Accordingly, the claim recites an abstract idea.

Regarding claim 6, the claim recites the first field and the second field are a first same field from the set of fields and the third field and the fourth field are a second same field from the set of fields.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 6 is dependent on claims 1 & 5, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 6 recites the additional element of “the first field and the second field are a first same field from the set of fields and the third field and the fourth field are a second same field from the set of fields” that is the claim recites the first field and the second field are a first same field from the set of fields and the third field and the fourth field are a second same field from the set of fields. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “the first field and the second field are a first same field from the set of fields and the third field and the fourth field are a second same field from the set of fields” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, the claim recites dynamically assigning the first weight comprises selecting the first weight from a set comprising a higher-value weight and a lower-value weight.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 7 recites the additional element of “dynamically assigning the first weight comprises selecting the first weight from a set comprising a higher-value weight and a lower-value weight” that is the claim recites assigning the first weight. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “dynamically assigning the first weight comprises selecting the first weight from a set comprising a higher-value weight and a lower-value weight” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, the claim recites dynamically assigning the first weight comprises selecting the first weight from set of potential weights having at least three members.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 8 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 8 recites the additional element of “dynamically assigning the first weight comprises selecting the first weight from set of potential weights having at least three members” that is the claim recites assigning the first weight. The above-noted limitation of claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “dynamically assigning the first weight comprises selecting the first weight from set of potential weights having at least three members” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, the claim recites the first score is negative when the first value and second value do not match and is positive when the first value and second value match.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 9 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 9 recites the additional element of “the first score is negative when the first value and second value do not match and is positive when the first value and second value match” that is the claim recites the first score is nagative. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “the first score is negative when the first value and second value do not match and is positive when the first value and second value match” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, the claim recites the composite score is a sum of the first weighted score and the second weighted score.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 10 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 10 recites the additional element of “the composite score is a sum of the first weighted score and the second weighted score” that is the claim recites the composite score is a sum. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “the composite score is a sum of the first weighted score and the second weighted score” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 11-19 are rejected under 35 U.S.C. 101 with the same rational of claims 1-9.
Claim 20 is rejected under 35 U.S.C. 101 with the same rational of claim 1.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


4.	Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowe et al (US 20190303371 A1, hereinafter, “Rowe”).
5.	With respect to claim 1,
	Rowe discloses a method comprising:
	comparing, by a computer, a first record of a data-store with a second record of the data-store, wherein comparing comprises:
		comparing a first value of a first field of the first record with a second value of a second field of the second record and determining a first score indicative of whether or not the first value matches the second value;
		comparing a third value of a third field of the first record with a fourth value of a fourth field of the second record and determining a second score indicative of whether or not the third value matches the fourth value;
	dynamically assigning, by the computer, a first weight for the first score to generate a first weighted score, wherein the first weight is based on one or both of the first value or the second value;
	assigning, by the computer, a second weight for the second score to generate a second weighted score;
	calculating by the computer, a composite score based on the first weighted score and the second weighted score;
	determining, by the computer, whether or not the first record and the second record are duplicate records, based on the composite score; and
	eliminating from the data-store, based upon a determination that the first record and the second record are duplications records, one of the first record and the second record (Rowe [0037], 0042] – [0044], [0058] - [0064] and Figs. 2B-C e.g. [0037] The field match weight may be based on historical data, such as learned values of particular matched attributes/fields in association with a known matched record. [0042] For each of the attribute 206 comparisons, the matching engine 150 is configured to determine an attribute field match outcome (herein referred to as an attribute comparison outcome 208).  As illustrated in FIG. 2B, the first name attribute 206a of the first data record 202a, which includes the example first name demographic data "Ethan," and the first name demographic attribute 206a of the candidate data record 2 202b, which includes the example first name demographic data "Eytan," are compared by the matching engine 150 and the likelihood of a match (attribute comparison score) on the first name attributes 206a is determined.  In the illustrated example, the outcome of the comparison (i.e., attribute comparison outcome 208a) is provided as an attribute comparison score (e.g., 0.98) on a preselected scale based on the level of the match, such as between minus one and plus one (-1 to +1), where minus one is assigned for a non-match and plus one is assigned for an exact match.  In this example, the matching engine 150 may use probabilistic matching to determine the attribute comparison outcome 208 by determining a similarity score for the first name demographic fields 206a,b using one of various approximate scoring methods and then applying a predetermined weight to the similarity score.  For example, the weight can be predetermined based on a learned degree of effect that a match of a particular attribute or a particular combination of attribute has on a match outcome. [0043] In some examples, the attribute comparison outcome 208 includes a calculated attribute comparison score 207.  In other examples, the attribute comparison outcome 208 includes a binary outcome or result 209 based on the calculated attribute comparison score that indicates whether the data in the compared attribute fields 206 match or do not match, or whether an attribute field is blank (e.g., yes, no, -; match, non-match, -).  For example, the matching engine 150 may compare the (weighted or unweighted) similarity score (i.e., attribute comparison score 207) against a predetermined threshold.  If the attribute comparison score 207 satisfies the predetermined threshold, the attribute fields 206 being compared may be determined as a match, and the attribute comparison outcome 208 may include an attribute comparison result 209 recorded as a binary answer, such as "match," "yes," or other match designator.  In other examples, the attribute comparison outcome 208 includes a result 209 that indicates a degree or level of match (e.g., identical match, strong match, partial match) based on the calculated attribute comparison score.  If the attribute similarity score (attribute comparison score 207) does not satisfy the predetermined threshold, the demographic data fields may be determined to not match, and the attribute comparison result 209/attribute comparison outcome 208 may be recorded as a binary answer, such as "not a match," "no," or other non-match designator.  If data of an attribute field 206 is missing or blank in a particular data record 202, the attribute comparison outcome 208 may be blank or may be recorded as a "-" or other blank designator.  Or, in some examples, a predetermined similarity score (attribute comparison score 207) is assigned for a comparison involving one or more missing attribute 206 data.  In example aspects, different similarity scores (attribute comparison scores 207) are assigned when attribute 206 data is missing in only one of the records 202a,b and when the attribute data is missing in both the records. [0044] With reference to the example comparison 225a in FIG. 2B, the matching engine 150 is configured to match each of the demographic data fields (attributes 206) or each of a preselected set of demographic data fields (attributes 206a-f) of the two data records 202a,b, and to determine a (weighted or unweighted) similarity score (attribute comparison score 207a) for each demographic data field.  Further, based on the comparisons, the matching engine 150 determines an overall similarity score and a match outcome 210a of the match request 130.  In various examples, the overall similarity score is the sum of the weighted similarity scores (attribute comparison scores 207a).  An example match outcome 210a includes that two records 202a,b match or the two records do not match.  In some examples, the match outcome 210a includes the overall similarity score.  In other examples, record pairs whose overall similarity score meets or exceeds a predetermined match threshold are deemed to be matches, and the match outcome 210a may be an indication of the match (e.g., "match," "yes," "same entity").  In other examples, the match outcome 210a includes an indication of a level/strength of the match (e.g., "identical match," "strong match," "partial match") based on the overall similarity score and predetermined match thresholds associated with various levels or strengths of matches.  Accordingly, record pairs whose overall similarity score is below a non-match threshold are deemed to be non-matches, and the match outcome 210a may be an indication of the non-match (e.g., "non-match," "no," "no match," "not a match," "different entities").  FIG. 2C shows an example second comparison 225b between various demographic data fields (attributes 206) of the first data record 202a and the third data record (candidate data record 3 202c), wherein the match outcome 210b of the second comparison 225b is determined to be a non-match [as
	comparing a first value of a first field (e.g. FIRST NAME) of the first record (e.g. Data Record 1) with a second value of a second field of the second record (e.g. Candidate Data Record 2) and determining a first score indicative of whether or not the first value matches the second value (e.g. Attribute Comparison Outcome);
		comparing a third value (e.g. LAST NAME) of a third field of the first record with a fourth value of a fourth field of the second record and determining a second score indicative of whether or not the third value matches the fourth value (e.g. Attribute Comparison outcome);
	dynamically (e.g. Given that there is a learning process based on historical data and the field match weight changes based on new data, the weight is inherently dynamically assigned as time goes on) assigning, by the computer, a first weight (e.g. a weight) for the first score (e.g. the similarity score) to generate a first weighted score (e.g. “FIRST NAME” weighted similarity score – attribute comparison score 207), wherein the first weight is based on one or both of the first value or the second value;
	assigning, by the computer, a second weight for the second score to generate a second weighted score (e.g. “LAST NAME” weighted similarity score – attribute comparison score 207);
	calculating by the computer, a composite score (e.g. the overall similarity score is the sum of the weighted similarity scores (attribute comparison scores 207a); aggregating attribute comparison scores 207) based on the first weighted score and the second weighted score;
	determining, by the computer, whether or not the first record and the second record are duplicate records (e.g. duplicate data records – identical match), based on the composite score (e.g. The weighted attribute comparison scores 207 are aggregated and compared against a threshold to determine the match outcome 210 of the comparison 225); and
eliminating from the data-store, based upon a determination that the first record and the second record are duplications records, one of the first record and the second record (e.g. merge duplicate data records)]. [0058] The match request 130 may be created in response to a creation of a new data record 202, when merging one set of data records with another set of data records, when retrieving/receiving a new data record, as part of a review to merge duplicate data records or to identify erroneously-overlaid data records, when a data record is modified, etc. [0064] In one aspect, the outcome 210 of the comparison 225 is determined by aggregating outcomes of the one to one comparisons of each of the attribute fields 206 data.  For example, the match outcome 210 may be determined by aggregating the attribute comparison scores 207 for each compared attribute field 206.  In other aspects, the outcome of the comparison is determined by aggregating outcomes of comparisons of preselected attribute fields data.  The aggregation can be a simple aggregation or a weighted aggregation.  In a weighted aggregation, an attribute field 206 may be assigned a predetermined weight.  The assigned weight is multiplied with the attribute comparison score 207 of the corresponding attribute field 206.  The weighted attribute comparison scores 207 are aggregated and compared against a threshold to determine the match outcome 210 of the comparison 225).
6.	With respect to claim 2,
	Rowe further discloses dynamically assigning, by the computer, the second weight, wherein the second weight is based on one or both of the third value or the fourth value (Rowe [0042] – [0044], [0058], [0064] and Figs. 2B-C e.g. “LAST NAME” weighted similarity score – attribute comparison score 207).
7.	With respect to claim 3,
	Rowe further discloses receiving, by the computer a plurality of manually classified records along with an indication whether or not each of the manually classified records is a duplicate (Rowe [0045] and Figs. 2B-C e.g. Oftentimes, even when advanced matching techniques are used, the requestor system 120 will likely achieve higher rates of data record 202 links if candidate data records 202b,c that have an overall similarity score lower than the predetermined threshold are reviewed and manually linked.  Further, there may be potential intra-facility duplicate pairs, and a match response 140 may be sent to the participating organization (requestor system 120) for staff to review, validate, and manually combine.  For example, false positives and false negatives may occur with any algorithmic or manual system (e.g., the matching engine 150) that identifies potential matches).
8.	With respect to claim 5,
	Rowe further discloses wherein the data-store comprises a database and the records each comprise a same set of fields (Rowe Figs. 2B-C).
9.	With respect to claim 6,
	Rowe further discloses wherein the first field and the second field are a first same field from the set of fields and the third field and the fourth field are a second same field from the set of fields (Rowe Figs. 2B-C).
10.	With respect to claim 7,
	Rowe further discloses wherein dynamically assigning the first weight comprises selecting the first weight from a set comprising a higher-value weight and a lower-value weight (Rowe Figs. 2B-C).
11.	With respect to claim 8,
	Rowe further discloses wherein dynamically assigning the first weight comprises selecting the first weight from set of potential weights having at least three members (Rowe Figs. 2B-C).
12.	With respect to claim 10,
	Rowe further discloses wherein the composite score is a sum of the first weighted score and the second weighted score (Rowe [0042] – [0044], [0058], [0064] and Figs. 2B-C e.g. the overall similarity score is the sum of the weighted similarity scores (attribute comparison scores 207a)).
13.	Claims 11-13 and 15-18 are same as claims 1-3 and 5-8 and are rejected for the same reasons as applied hereinabove.
14.	Claim 20 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 1-2, 5-8, 10-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melnychenko et al (U.S. 20140006423 hereinafter, “Melnychenko”).
17.	With respect to claim 1,
	Melnychenko discloses a method comprising:
	comparing, by a computer, a first record of a data-store with a second record of the data-store, wherein comparing comprises:
		comparing a first value of a first field of the first record with a second value of a second field of the second record and determining a first score indicative of whether or not the first value matches the second value;
		comparing a third value of a third field of the first record with a fourth value of a fourth field of the second record and determining a second score indicative of whether or not the third value matches the fourth value;
	dynamically assigning, by the computer, a first weight for the first score to generate a first weighted score, wherein the first weight is based on one or both of the first value or the second value;
	assigning, by the computer, a second weight for the second score to generate a second weighted score;
	calculating by the computer, a composite score based on the first weighted score and the second weighted score;
	determining, by the computer, whether or not the first record and the second record are duplicate records, based on the composite score; and
	eliminating from the data-store, based upon a determination that the first record and the second record are duplications records, one of the first record and the second record (Melnychenko [0102] – [0104], [0113] – [0117], [0119], [0132] – [0137], claim 1 e.g. [0103] To more accurately compute a text match score, control circuitry of a computer equipment may compute a matching score by assigning the middle token a smaller weight or no weight at all.  For example, control circuitry may compute a match score as a fraction: the number of matching characters among all tokens parsed from a first string and a second string, divided by the length of the longer string.  Control circuitry of a computer equipment may compare a first set of tokens ("HELENA", "CARTER") with a second set of tokens ("HELENA", "BONHAM", "CARTER") and determine that 11 characters among the tokens match, and that the longer string is 18 characters.  Accordingly, control circuitry would compute a match score of 11/18.  However, the token "BONHAM" does not have a counterpart in the first string, and should be given less weight, in view of the other matching tokens.  By excluding the unmatched token "BONHAM", control circuitry computes a match score of 11/12, which more accurately reflects the matching of the first and second strings. [0104] The effect of the tokenized matching may be configured by control circuitry by adjusting weights of unmatched tokens. [0113] For example, the rule of FIG. 10A includes at least two filters: a first filter defined by fields 1010-1020 and a second filter defined by fields 1030-1040.  Field 1010 contains information about the type of matching score to be computed for the first filter and field 1015 contains information about the evaluation metric used to determine whether a candidate record is included in a result set to be evaluated by a successive filter.  Field 1020 refers to a series of comparison descriptors that describe the type of comparison, attribute to be compared, and weight of the attribute score that is used to compute the composite score for a content record.  Any number of comparison descriptors can be defined.  Field 1030 is analogous to field 1010 and contains information about the type of matching score to be computed for the second filter.  Field 1035 is analogous to field 1020 and contains information about the evaluation metric used to determine whether a candidate record is included in a result set of records.  Fields 1040 are analogous to fields 1020 that include a series of comparison descriptors. [0114] FIG. 10B illustrates an implementation of a matching rule described in FIG. 10A.  Fields 1050, 1055 and 1056-1058 describe a first filter of the rule that evaluates candidate records by computing a weighted score and comparing it to a threshold value.  Fields 1060, 1065, and 1066-1068 describe second filter of the rule that evaluates a result set of candidate records from the first filter based on attribute scores computed based on binary matches.  The values in the fields of FIG. 10B are illustrative, and any suitable numbering scheme, labeling scheme or values may be used instead. [0115] Field 1050 of the first filter indicates that a composite weighted score will be used to evaluate candidate records.  Field 1055 indicates that, in order for a candidate record to be included in a result set, the weight score of the candidate record must exceed an illustrative threshold value of 50.  Fields 1056-1058 indicate a series of comparisons that are performed by control circuitry of a computer equipment to compute the weighted score.  Field 1056 indicates that a Fuzzy Match is performed on the title attribute, and assigned a weight of 0.5.  Field 1057 indicates that a Fuzzy Match is performed on the cast attribute and assigned a weight of 0.2.  Field 1058 indicates that a Fuzzy Match is performed on the director attribute and assigned a weight of 0.3.  Accordingly, a Fuzzy Match is performed on the title, cast, and director attributes of each candidate record of the aggregation database against the primary record.  In some embodiments, the type of Fuzzy Match (e.g., character level matching, tokenized matching, phonetic matching, any other suitable matching or any combination thereof), may be defined by the comparison type field indicated in field 1056. [0116] Each candidate record is assigned a text match score by computing a weighted average of the attribute scores resulting from the Fuzzy Match results of the title, cast and director attributes.  The candidate records having a text match score that exceeds the value of 50 are added to a set of candidate records that will be evaluated by the next filter. [0117] Field 1060 of the second filter indicates that binary matches will be used to evaluate the result set of candidate records that passed the first filter.  Field 1065 indicates that to be included in a final set of records from the second filter, the total number of binary matches for each candidate record must exceed 50% of the total number of possible binary matches.  For example, there are three binary match comparisons 1066-1068 for the second filter.  Accordingly, a successful candidate must have at least 2 successful binary match results.  Because a binary match is used, the weight value for each of the comparisons is set to 1.  In some embodiments, fractional weight values may be used in a binary match in order to allocate different weights to the results of different binary matches.  Field 1066 indicates that a binary match will be performed on the ratings attribute and must be equal.  Field 1067 indicates that a binary match will be performed on the year attribute and must be equal.  Field 1068 indicates that a binary match will be performed on the genre attribute and must be equal.  Control circuitry may compute composite scores based on the binary matches defined by fields 1066-1068 for the second filter, and compare the composite scores based on the criteria described in field 1065 to generate a final result set of candidate records.  The final result set may be further evaluated to determine a matching candidate record for a primary record. [0132] At step 1235, control circuitry applies a second filter to the second set of candidate records, output by the first filter.  Control circuitry performs Fuzzy Matches of several attributes from the primary record and candidate records from the second set of candidate records.  Based on the Fuzzy Matches, control circuitry will compute a composite weighted score for each candidate record.  The attribute and weights used in the fuzzy matching and computation of composite scores may be defined in a rule template, as described above in reference to FIG. 10.  [0133] At step 1245, control circuitry compares the composite weighted scores of each candidate record of the second set to a second threshold.  In response to determining that a candidate score is below the threshold, control circuitry proceeds to step 1250 to discard the candidate record.  In response to determining that a candidate score is greater than or equal to the threshold, control circuitry adds the candidate record to a third set of candidate records.  [0134] At step 1260, control circuitry performs binary matches on the third set of candidate records to one or more discrete fields of the primary record.  Control circuitry performs binary matches based on fields defined by a rule template described above in reference to FIG. 10A.  [0135] At step 1265, control circuitry computes a composite score for each candidate based on the binary matches.  In some embodiments, the control circuitry may sum the number of binary matches of attributes to generate the composite score.  In some embodiments, the control circuitry may compute a weighted average of binary match scores by multiplying binary match scores by respective weights, as illustrated in FIG. 10B.  Computed scores may be used in step 1270, described below, to select passing and failing candidate records.  In some embodiments, each binary match may be used to successively filter candidate records that do not pass the binary match.  For example, control circuitry after executing each binary match, may discard failing candidate records in the current set of candidate records.  In some embodiments, control circuitry executes all binary matches simultaneously, and discards all failing candidate records from the current set of candidate records. [0136] At step 1270, control circuitry compares the binary match scores of the candidates to a third threshold.  In response to determining that the binary match score of a candidate record exceeds the third threshold, control circuitry proceeds to step 1280 and includes the candidate record in a fourth set of candidate records.  In response to determining that the binary match score of a candidate record does not exceed the third threshold, control circuitry proceeds to step 1275 and does not include the candidate record in the fourth set of records.  After comparing all the scores of each candidate record against the third threshold, control circuitry produces a set of result records and proceeds to step 1285. [0137] At step 1285, control circuitry returns the result set of candidate records produced by step 1280.  The returned result set may be evaluated by step 1130 of the process described above in reference to FIG. 11 to determine whether there is a hi-confidence match or lo-confidence match for the primary record to a candidate record.  In some embodiments at step 1285, the candidate records of the result set may be evaluated for duplicates.  For example, the control circuitry may select candidate records having high composite scores, indicating high chance of matching to the primary record.  The control circuitry may then execute a matching process on the selected high scoring candidate records.  Scores of the matching process may be compared to a threshold to determine whether any candidate records are duplicates.  In response to determining duplicate candidate records, the control circuitry may merge the duplicate candidate records into a single record, by combining attribute values of each duplicate into a single record.  For example, with reference to FIG. 7, if control circuitry were to determine that nodes 720 and 730 were duplicate nodes, it would direct an aggregation database to generate a new record and copy attributes from the record corresponding to node 720 and the record corresponding to node 730 and into the new record.  Next, control circuitry would direct the database to re-link the records corresponding to the leaf nodes of duplicate nodes 720 and 730 to link to the new node.  The records corresponding to the duplicate nodes 720 and 730 are then deleted.  In some embodiments, instead of generating a new record, control circuitry copies and attributes from a first duplicate record into a second duplicate record, and re-links records corresponding to leaf nodes of the first duplicate record to the second duplicate record [as
comparing, by a computer, a first record of a data-store with a second record of the data-store, wherein comparing comprises:
		comparing a first value of a first field (e.g. fields 1010-1020) of the first record (e.g. primary record) with a second value of a second field of the second record (e.g. candidate record) and determining a first score (e.g. attribute score) indicative of whether or not the first value matches (e.g. match) the second value;
		comparing a third value of a third field (e.g. fields 1010-1020) of the first record with a fourth value of a fourth field of the second record and determining a second score (e.g. attribute score) indicative of whether or not the third value matches the fourth value;
	dynamically assigning, by the computer, a first weight (e.g. corresponding weight) for the first score (e.g. attribute score) to generate a first weighted score (e.g. weighted score), wherein the first weight (e.g. corresponding weight) is based on one or both of the first value or the second value;
	assigning, by the computer, a second weight (e.g. corresponding weight) for the second score (e.g. attribute score) to generate a second weighted score (e.g. weighted score);
	calculating by the computer, a composite score (e.g. composite weighted score; composite scores) based on the first weighted score and the second weighted score;
	determining, by the computer, whether or not the first record and the second record are duplicate records (e.g. duplicate candidate records), based on the composite score; and
	eliminating from the data-store, based upon a determination that the first record and the second record are duplications records, one of the first record and the second record (e.g.
merge the duplicate candidate records into a single record)]. Claim 1: …a corresponding weight).
18.	With respect to claim 2,
	Melnychenko further discloses dynamically assigning, by the computer, the second weight, wherein the second weight is based on one or both of the third value or the fourth value (Melnychenko [0113] – [0117], [0132] – [0137]).
19.	With respect to claim 5,
	Melnychenko further discloses wherein the data-store comprises a database and the records each comprise a same set of fields (Melnychenko Figs. 10 A-B).
20.	With respect to claim 6,
	Melnychenko further discloses wherein the first field and the second field are a first same field from the set of fields and the third field and the fourth field are a second same field from the set of fields (Melnychenko [0113] – [0117], [0132] – [0137]).
21.	With respect to claim 7,
	Melnychenko further discloses wherein dynamically assigning the first weight comprises selecting the first weight from a set comprising a higher-value weight and a lower-value weight (Melnychenko [0113] – [0117], [0132] – [0137] e.g.  Field 1056 indicates that a Fuzzy Match is performed on the title attribute, and assigned a weight of 0.5.  Field 1057 indicates that a Fuzzy Match is performed on the cast attribute and assigned a weight of 0.2.  Field 1058 indicates that a Fuzzy Match is performed on the director attribute and assigned a weight of 0.3).
22.	With respect to claim 8,
	Melnychenko further discloses wherein dynamically assigning the first weight comprises selecting the first weight from set of potential weights having at least three members (Melnychenko [0113] – [0117], [0132] – [0137] e.g.  Field 1056 indicates that a Fuzzy Match is performed on the title attribute, and assigned a weight of 0.5.  Field 1057 indicates that a Fuzzy Match is performed on the cast attribute and assigned a weight of 0.2.  Field 1058 indicates that a Fuzzy Match is performed on the director attribute and assigned a weight of 0.3).
23.	With respect to claim 10,
	Melnychenko further discloses wherein the composite score is a sum of the first weighted score and the second weighted score (Melnychenko [0101] e.g. summation).
24.	Claims 11-12 and 15-18 are same as claims 1-2 and 5-8 and are rejected for the same reasons as applied hereinabove.
25.	Claim 20 is same as claim 1 and is rejected for the same reasons as applied hereinabove.


Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
27.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
30.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Elkington et al (U.S. 20160357790 A1 hereinafter, “Elkington”).
31.	With respect to claim 4,
Although Rowe substantially teaches the claimed invention, Rowe does not explicitly indicate using, by the computer, the manually classified records and a Support Vector Machine (SVM) algorithm to determine the first weight.
Elkington teaches the limitations by stating using, by the computer, the manually classified records and a Support Vector Machine (SVM) algorithm to determine the first weight (Elkington [0079], [0126] e.g. support vector machine).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rowe and Elkington, to provide a technical improvement to record matching by providing match justification in association with record matching results (Rowe [0006]). 
32.	Claim 14 is same as claim 4 and is rejected for the same reasons as applied hereinabove.

33.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Lepien (U.S. 20030041059 A1 hereinafter, “Lepien”).
34.	With respect to claim 9,
Although Rowe substantially teaches the claimed invention, Rowe does not explicitly indicate wherein the first score is negative when the first value and second value do not match and is positive when the first value and second value match.
Lepien teaches the limitations by stating wherein the first score is negative when the first value and second value do not match and is positive when the first value and second value match (Lepien [0052] e.g. Legacy records are records that exist in the database used by the application program.  The matching criteria for each field defined in the matching database 65 further comprises a positive value 85 and a negative value 90.  The positive value 85 is obtained from the configuration file and is used as the positive score for that field when a comparison results in a match for that field.  The negative value 90 is used as the negative score for that field when a comparison results in a mismatch for that field.  By assigning distinct scores for each score in a comparison, an implicit weighting of each field in any resultant aggregate score is achieved.  Two additional fields, positive score 95 and negative score 97, are used during comparison activities).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rowe and Lepien, to provide a technical improvement to record matching by providing match justification in association with record matching results (Rowe [0006]). 
35.	Claim 19 is same as claim 9 and is rejected for the same reasons as applied hereinabove.

Response to Argument
36.	On page 8, Applicant alleges the newly added limitation “eliminating from the data-store, based upon a determination that the first record and the second record are duplications records, one of the first record and the second record” provide an improvement to computer dtechnolgy.	Examiner disagrees because:
	In light of the instant application specification [0019], the newly added limitation “eliminating from the data-store, based upon a determination that the first record and the second record are duplications records, one of the first record and the second record” is in the abstract idea of determining what records are duplicate so that the end results is that less data are stored, but a judicial exception alone cannot provided an improvement (see MPEP 2106.05(a)).

37.	On pages 9-14, Appellant alleges Rowe does not teach “dynamically assigning, by the computer, a first weight for the first score to generate a first weighted score, wherein the first weight is based on one or both of the first value or the second value."
	Examiner disagrees because:
As described in Rowe [0037], [0042] – [0044], [0058] – [0064], each similarity score, based on comparing first value of a first field (such as FIRST NAME) of Record 1 to second value of a second field (such as FIRST NAME) of Candidate Record 2, is assigned a field match weight, wherein the field match weight is based on historical data, such as learned value of particular matched attributes/fields in association with known matched record.
Given that there is a learning process based on historical data and the field match weight changes based on new data, the weight is inherently dynamically assigned as time goes on.
Further, the instant application specification does not provide a specific definition of “dynamically assigned”. A teaching of merely assigning a weight score to the values is within the scope of dynamically assigned. 
The disclosures reasonably describe the argued limitation of "dynamically assigning, by the computer, a first weight for the first score to generate a first weighted score, wherein the first weight is based on one or both of the first value or the second value."
Further, as clearly in Rowe [0037] “The field match weight may be based on historical data”. Therefore, the field match weight changes based on new data via constantly updated historical data.
Further, the instant application specification merely describes “dynamically assigning weight”, instead of using static weight. Assigning weight based on constantly updated, not static, historical data is dynamically assigning weight. 

38.	On pages 14-20, Appellant alleges Melnychenko does not teach “dynamically assigning, by the computer, a first weight for the first score to generate a first weighted score, wherein the first weight is based on one or both of the first value or the second value."
	Examiner disagrees because:
As described in Melnychenko [0102] – [0104], [0113] – [0117], [0132] – [0137], claim 1, each attribute score, based on comparing first value of a first field (such as field 1010 - token) of primary record to second value of a second field (such as field 1010 - token) of candidate record, is assigned a corresponding weight, wherein the corresponding weight may be adjusted by control circuitry for the effect of the tokenized matching. Adjusting the corresponding weight is dynamically assigning corresponding weight.
The disclosures reasonably describe the argued limitation of "dynamically assigning, by the computer, a first weight for the first score to generate a first weighted score, wherein the first weight is based on one or both of the first value or the second value."
Further, fields 1010-1020 are referred to Fig. 10A, not Figs. 8A-B.

Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 23, 2021